Citation Nr: 1018046	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-07 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling. 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
September 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2008 rating 
decision of the VA Regional Office in Waco, Texas that denied 
an evaluation in excess of 30 percent for bronchial asthma. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 30 percent 
disability evaluation for service-connected asthma under 
38 C.F.R. § 4.97, Diagnostic Code 6602, which provides for a 
30 percent rating when there is FEV-1 of 56 to 70 percent of 
predicted value; an FEV-1/FVC of 56 to 70 percent; daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent evaluation is 
awarded in cases where there is FEV-1 of 40-to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent; at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted for FEV-1 of less than 
40-percent of predicted value; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.

The Veteran essentially contends that his service-connected 
bronchial asthma has increased in severity.  In a detailed 
statement received in April 2009, he listed Asmanex 
(mometasone furoate inhalation powder), a corticosteroid, 
Proventil, and Albuterol sulfate inhalation aerosol as the 
medications he is required to take for asthma.  The Veteran 
maintains that the use of such indicates aggressive treatment 
for a more severe asthmatic condition, and that his required 
long-term use of a corticosteroid may be contributing to the 
impairment of his overall health.  He maintains that his 
symptoms more nearly approximate the schedular criteria for 
the 60 percent disability evaluation for asthma.

The record reflects that the Veteran most recently had a VA 
compensation and pension examination for bronchial asthma in 
September 2007.  At that time, the examiner noted that the 
Veteran used a Combivent bronchodilator twice daily, and an 
Albuterol nebulizer during the pollen season, and that with 
these, he had maintained his breathing without disabling 
shortness of breath.  VA outpatient clinic notes dated in 
late March 2008 indicate that the Veteran's symptoms were 
getting worse.  It was recorded at that time that there had 
been a significant change in his pulmonary function tests 
since September 2007, and it was felt that his asthma had 
never been properly treated.  A "stepwise treatment plan" 
with frequent follow-up was ordered, starting with a 
"steroid burst", taper and a high dose inhaled 
corticosteroid (ICS) for one week to try and get better 
control of the inflammation and the appellant's symptoms.  It 
was noted that he would be started on mometasone and continue 
with Combivent.  VA outpatient clinical entries of record 
date only through April 28, 2008.  Therefore, it is unknown 
as to what transpired after implementation of the increased 
treatment regimen.  Furthermore, there is no clinical data as 
to the current status of the service-connected bronchial 
asthma.

The Board finds that the evidence received since VA 
examination in September 2007 suggests possible, though not 
necessarily consistently worsening, pulmonary symptomatology 
for which more aggressive treatment was implemented.  As 
noted previously, the Veteran indicates that his condition 
has worsened.  Based on a review of the record as a whole, 
the Board is of the opinion that a VA examination to assess 
the current status of the service-connected bronchial asthma 
is warranted.  The Board point outs that, although it is not 
required to request a new examination simply because of the 
passage of time, VA's General Counsel has held that a new 
examination is appropriate when the record demonstrates or 
the claimant asserts that the disability in question has 
undergone an increase in severity since the last examination.  
See VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient clinic 
notes dating from April 2008 
showing treatment for bronchial 
asthma and associate them with the 
claims folder.  

2.  After receipt of all updated 
treatment records, schedule the 
Veteran for an examination to 
determine the nature and severity 
of his bronchial asthma.  The 
claims folder should be made 
available to the examiner and all 
tests and studies deemed necessary 
by the examiner should be performed 
with findings being reported in 
detail.  The examiner should 
indicate whether the Veteran has at 
least monthly visits to a physician 
for required care of exacerbations, 
and/or the frequency of courses of 
systemic (oral or parenteral) 
corticosteroids or immuno-
suppressive medications.  

3.  After taking any further 
development deemed appropriate, 
re-adjudicate the issue on appeal.  
If the benefit is not granted, the 
appellant and his representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


